Title: To Thomas Jefferson from James Lyon, 28 January 1802
From: Lyon, James
To: Jefferson, Thomas


          
            Sir,
            Washington City Jan. 28. 1802
          
          I regret that my dependent state dooms me to submit almost constantly to the solicitation of favors; but I flatter myself that the more public Utility is attached to my pursuits, the favor is granted with the less irksomeness.
          When I obtruded upon yourself and some others, a plan for raising the means for setting up the printing business, I fondly hoped to extend it to something great; nor is that hope extinguished; I must however suspend it, till by some means, I can throw myself into the command of a Capital; of one of the means of acquiring it, however, I am almost totally disappointed; for while some printers employ from Eight to twelve workmen on public business and even the tory I have before mentioned, from three to five, I cannot obtain enough to employ my own evening hours after leaving the public office;—it is true that through your goodness I expect to obtain a little more from the Gen. P. Office, after the expiration of this quarter.
          Being thus disappointed I have turned my attention to the book printing business; and an opportunity of furnishing a library like the one projected on the paper accompanying this letter would be highly beneficial; and I have no doubt of the success of the institution under the patronage of your approbation, by confering which you will add a link to the chain of obligations, that binds in the bonds of Gratitude
          Your Obedient Servt
          
            J. Lyon
          
        